           Case 1:20-cv-07205-GHW Document 23 Filed 03/08/21 Page 1 of 2

                                                                      USDCRevised:
                                                                           SDNY November 14, 2019
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 3/8/2021
----------------------------------------------------------------- X
                                                                  :
QUANDELL HICKMAN,                                                 :
                                                                  :
                                                  Plaintiff,      :      1:20-cv-7205-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
THE CITY OF NEW YORK, DEPUTY                                      :
SHIVRAJ, DEPUTY MORALES, DEPUTY                                   :
CARTER, AND SECURITY C.O. MCNIEL,                                 :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On February 17, 2021, the Court reopened this case at Mr. Hickman’s request. See Dkt.

Nos. 21-22. The Court scheduled a teleconference for March 8, 2021 at 1:00 p.m. to discuss next

steps. On March 8, 2021, Mr. Hickman did not appear on the conference line. The Court, defense

counsel, and the court reporter waited for fifteen minutes, providing Mr. Hickman with ample time

to appear. After that time had passed, the Court adjourned the conference.

         The Court will hold a teleconference on March 15, 2021 at 1:00 p.m. to discuss how the

parties should proceed with litigating this case. The parties should call into the Court’s dedicated

conference line at (888) 557-8511, and enter Access Code 747-0200, followed by the pound (#) key.

The parties are directed to the Court’s Emergency Rules in Light of COVID-19, which are available

on the Court’s website, for other relevant instructions. The parties are specifically directed to

comply with Rule 2(C) of the Court’s Emergency Rules.

         The Court reminds Mr. Hickman that he must comply with the Court’s orders. Fed. R. Civ.

P. 41(b) provides, in relevant part, that “[i]f the plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any claim against it.”
          Case 1:20-cv-07205-GHW Document 23 Filed 03/08/21 Page 2 of 2



“Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a defendant

moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the district court

authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

        The Clerk of Court is directed to send a copy of this order to Plaintiff by certified mail.

        SO ORDERED.

 Dated: March 8, 2021                                     _____________________________________
 New York, New York                                                GREGORY H. WOODS
                                                                  United States District Judge




                                                      2
